DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 12/16/2019. Claims 1-25 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Maybee et al. US 2018/0196832 (“Maybee”) in view of Rose et al. US 2018/0056179 (“Rose”) and in further view of Surla et al. US 2019/0354713 (“Surla”).
As per independent claim 1, Maybee teaches A method (A method related to cloud data storage is disclosed, para 0007) for implementing country-specific data locality to cause data related to local transactions to be stored within the country in which the transactions occurred (Cloud storage provides several advantages including geographic locality, para 0138), the method comprising:
capturing a set of transaction data associated with payment processing transactions into a first public cloud storage resource (In operation 2134, a customer using a client device may interact with a cloud infrastructure system 2102 by placing an order for a subscription for one or more services offered by the cloud 
performing data mirroring across a heterogeneous set of cloud providers (Referring to FIG. 16, a network file system 1600 may be configured to support synchronous mirroring across multiple cloud data object stores 404, which may be operated by different cloud providers, para 0185 and FIG. 16) using a pipeline having a plurality of pipeline stages executed by one or more processors (As shown in the example of FIG. 16, communications from the transactional object layer may go through an I/O pipeline 224, to mirror VDEV (virtual device) 1402, and then to the physical layer. Responsive to such communications, the mirror VDEV 1402 may direct communications to other VDEVs 226 and/or to cloud interface devices 502, para 0186 and FIG. 16);
and to write the reduced set of data to a target public cloud storage resource specified as an output destination in the configuration file at the location (The I/O pipeline 224 may include a compression module, an encryption module, etc. The compression module may compress larger logical blocks into smaller segments, where a segment is a region of physical disk space, and automatically initiate a cloud-to-cloud synchronous mirroring, para 0060);
a replication stage to monitor the target public cloud storage resource and perform a replication task to mirror the reduced data set to a remote cloud-based storage location defined in the configuration file for the target public cloud storage resource (The mirror VDEV 1402 may be configured to monitor the available cloud interface devices 502 and/or the current sets of data objects stored with each 
Maybee discloses all of the claimed limitations from above, but does not explicitly teach “a first stage to filter a set of transaction data stored in the first public cloud storage resource according to a configuration file of the first public cloud storage resource that specifies filter criteria to create a reduced set of data, from the set of transaction data, that contains data associated with each transaction related to a location specified in the filter criteria” and “the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides”.
However, in an analogous art in the same field of endeavor, Rose teaches the plurality of pipeline stages including a first stage to filter a set of transaction data stored in the first public cloud storage resource (FIG. 21 shows a data flow diagram illustrating an example geographic transaction volume analytics procedure in some embodiments of a DPO (Dynamic Payment Optimization), para 0146 and FIG. 21) according to a configuration file of the first public cloud storage resource (An example listing of a trigger 211 in the form of a XML-formatted file data is shown in table 00027) that specifies filter criteria to create a reduced set of data, from the set of transaction data (See trigger 211 in table 00027 where filter criteria includes among other things GEO_FILTER specifying country and further resolution of the that contains data associated with each transaction related to a location specified in the filter criteria (Geo-payments reports is created by the payment network filtering all transactions for a given merchant and then aggregated by a country, para 0067 and table 00027).
Given the teaching of Rose, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Maybee with “a first stage to filter a set of transaction data stored in the first public cloud storage resource according to a configuration file of the first public cloud storage resource that specifies filter criteria to create a reduced set of data, from the set of transaction data, that contains data associated with each transaction related to a location specified in the filter criteria”. The motivation would be that by filtering all transactions, a country market share and average payment size may be calculated, para 0067 of Rose.
Although Maybee teaches geographic locality of the cloud storage, para 0138 of Maybee, Maybee in combination with Rose does not explicitly teach “the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides”.
However, in an analogous art in the same field of endeavor, Surla teaches the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides (One or more datacenters may be geographically remote from a cloud controller 12, and may be 
Given the teaching of Surla, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Maybee and Rose with “the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides”. The motivation would be that geo-redundancy against geo-disasters are provided by the method and apparatus, para 0099 of Surla.
As per dependent claim 2, Maybee in combination with Rose and Surla discloses the method of claim 1. Maybee teaches wherein the replication stage wakes to perform the replication task in response to new data being written to the target public cloud storage resource (As indicated by block 726, responsive to the requests sent by the cloud interface device 502, the cloud interface daemon 604 may communicate, via the object protocol over the one or more networks, with the cloud object store 404 to cause storage of the data objects and metadata corresponding to the incremental modifications as new cloud objects, para 0110 and FIG. 7).
As per dependent claim 3, Maybee in combination with Rose and Surla discloses the method of claim 1. Maybee teaches further comprising monitoring message queuing service events related to transactions written into the first public cloud storage resource (Server 2012 may include one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices 2002, 2004, 2006, and 2008. As an example, data feeds and/or event updates may include, but are not limited to, Twitter feeds, Facebook updates or real-time 
As per dependent claim 4, Maybee in combination with Rose and Surla discloses the method of claim 1. Maybee teaches wherein the replication stage is operable to encrypt data prior to mirroring of the data to the remote cloud-based storage location according to an encryption policy in the configuration file of the target public cloud storage resource (The I/O pipeline may include an encryption module which may provide various data encryption algorithms, para 0060).
As per dependent claim 5, Maybee in combination with Rose and Surla discloses the method of claim 4. Maybee teaches further comprising performing a key exchange with a regulatory entity that has access to data in the remote cloud-based storage location, the key exchange to provide a key for decrypting data in the remote cloud-based storage location (The Oracle Key Manager or equivalent manages the key local to a user allowing end-to-end secure encryption with locally managed keys when storing to the cloud, para 0039. Decryption is performed with the key, para 0041).
As per dependent claim 6, Maybee in combination with Rose and Surla discloses the method of claim 1. Maybee teaches wherein the plurality of pipeline stages comprises an examine stage to enable access to the mirrored data at the remote cloud-based storage location (When the I/O pipeline 224 determines that local data 
As per dependent claim 7, Maybee in combination with Rose and Surla discloses the method of claim 6. Maybee teaches wherein the access is secure FTP access via an FTP server (Server 2012 may also run any of a variety of additional server applications and/or mid-tier applications, including FTP (file transfer protocol) servers, para 0221).
As per dependent claim 8, Maybee in combination with Rose and Surla discloses the method of claim 7. Maybee teaches wherein the FTP server is operable to decrypt the data as the data is being downloaded (Decryption is performed with the key, para 0041).
As per dependent claim 9, Maybee in combination with Rose and Surla discloses the method of claim 1. Maybee teaches wherein execution of the first stage and the replication stage is driven by a cron job (As indicated by block 726, responsive to the requests sent by the cloud interface device 502, the cloud interface daemon 604 may communicate, via the object protocol over the one or more networks, with the cloud object store 404 to cause storage of the data objects and metadata corresponding to the incremental modifications as new cloud objects, para 0110 and FIG. 7).
As per dependent claim 10, Maybee in combination with Rose and Surla discloses the method of claim 1. Maybee teaches wherein the replication stage is operable to perform replication by copying chucks of the data in the target public cloud storage resource in parallel to the remote cloud-based storage location (In block 1806, the mirror VDEV 1402 may initiate the writing of the data objects received in 
As per claims 11-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-10. For processor and memory see FIG. 22 of Maybee. For networks see FIG. 21 of Maybee (networks 2110).
As per claims 21-23 and 25, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3 and 9. For computer program product on a non-transitory computer readable medium see para 0008 of Maybee.
As per dependent claim 24, this claim is rejected based on arguments provided above for similar rejected claims 4 and 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132